EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lin Qing on 8/12/2022.

The application has been amended as follows: 
Claim 20, last two lines, deleted “wherein the temperature sensor is spaced apart from the electric heating element without directly contacting the electric heating element”.
Claim 20, line 13, after “first metal plate,” inserted --- and a second metal plate capable of conducting both electric current and heat, wherein the second metal plate is connected to at least one of the battery cell terminals that are not connected to the first metal plate, and wherein the temperature sensor is arranged onto the second metal plate---.
Cancelled claim 21.
Claim 27, changed the dependency from claim 21 to claim 20.
Claim 29, changed the dependency from claim 21 to claim 20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
CN’459 teaches a battery pack (Figure 1), comprising:
a plurality of battery cells (2), wherein each of the battery cells (2) is provided with first and second terminals/(electrodes (22)) connected to first and second cell electrodes (within the battery cell (2)), respectively;
a first conductor/(first jumper) (21) electrically connecting at least a first and a second battery cell (2) via one of the terminals/(electrodes) (22) of each of the first and second battery cells (2) (as illustrated);
an electric heating element/(electro-thermal film (1)) arranged to allow heating of at least the first and second battery cells (2) via heating of the first or second terminal/(electrodes) (22) thereof – the cell terminals/(electrodes) (22) are heated via the electrical heater/(electro-thermal film (1)) being connected to the jumper (21) (Figures 1-2), and the jumper (21) being connected to the cell terminals/(electrodes (22)),
at least a first metal plate capable of conducting both electric current and heat, wherein the first metal plate forms the first conductor/(jumper (21)) and wherein the electric heating element/(electro-thermal film (1)) is arranged onto the first metal plate/(jumper (21)) (as illustrated in Figures 1-3) so as to allow heating of at least the first and second battery (2) via the first metal plate/(jumper) (21) and further via the terminals (22) connected to the first metal plate/(jumper (21)) (page 2, last 4 lines – page 3, lines 1-17).
CN’459 teaches a temperature sensor (3) arranged in thermal contact with at least one of the battery cell terminal/(electrode (22)) (page 2, last 4 lines – page 3, lines 1-17) – (via the second jumper (21)), but fails to teach wherein the at least one of battery cell terminals (22) is not connected to the first metal plate/(first jumper (21)) onto which the electric heating element is placed.  
JP’923 teaches a battery pack (Figure 9, 41) comprising battery cells (11) electrically connected via bus bars (13), and temperature sensors (516-566) in contact with the battery cells (11) (as illustrated), and heating elements (511-564) in contact with at least some of the busbars (13) (para. [0046]-[0047]); in addition, JP’923 teaches that the heating element may be provided on only one bus bar associated with the battery cell/(electric storage element (11)) that is being expected to have the lowest temperature, such that the heating element can be provided on the bus bar connected to the electric storage element (11) in order to reduce cost (para. [0102]).
JP’923 fails to teach positioning the temperature sensors onto the metal plate/(busbars).  WO’462 teaches a battery pack comprising a plurality of battery cells, and busbars (Figure 5, 26); and teaches wherein one or more temperature sensors are in place to monitor the temperature of electrical cells, such that the one or more temperature sensors may be associated with any appropriate structure within the battery pack, and that in certain embodiments, one or more temperature sensors may be connected to a metal plate/busbar (32) (and not busbars (26)) that is connected to the electrochemical cells (para. [0092]).
However, modifying CN’459 in view of both WO’462 and JP’923, as set forth above, would still fail to teach or make obvious the combination of the instantly claimed features of at least a first metal plate capable of conducting both electric current and heat, wherein the first metal plate forms the first conductor and wherein the electric heating element is arranged onto the first metal plate so as to allow heating of at least the first and second battery via the first metal plate and further via the terminals connected to the first metal plate, and in combination with a second metal plate capable of conducting both electric current and heat, wherein the second metal plate is connected to at least one of the battery cell terminals that are not connected to the first metal plate, and wherein the temperature sensor is arranged onto the second metal plate.  This combination is neither present nor made obvious in the closest prior art of record.
Relevant art has been cited in the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/ 							8/9/2022Primary Examiner, Art Unit 1725